Sherwood, Judge,
delivered the dissenting opinion.
In so much of the foregoing opinion, as holds that the sheriff had “no authority to foreclose the mortgage,” I concur.
But as to the residue of that opinion, and the conclusions therein arrived at, I must dissent, and for these reasons :
An ordinary mortgage conveys to the mortgagee the legal estate, which the latter may also transfer. And if the mort*152gage contains a power of sale, and tlie mortgagee, upon condition broken, attempts an execution of that power, -but fails to comply with the conditions upon which a valid exercise of that power' depends; yet his conveyance, in so far as passing the bare legal title is concerned, (though burdened as before with the equity of redemption,) will be effectual. And his assignee, the possessor, at all events, of the legal title, is in a position to defend that title in an action at law.
Not so with the sale and conveyance made by the sheriff in the case under consideration; as he had neither the legal title in the mortgaged premises (that being by the terms of the mortgage vested in the county); nor the power of sale, as the requisite order of sale had not been made by the County Court; “ and a copy of such order duly certified” was not delivered to him. It follows then, that this attempted sale and conveyance was a complete nullity; and therefore unlike, in its incidents and results, a defective sale and conveyance when made by an ordinary mortgagee.
This I regard as an important and solid distinction between tire two cases, and one which seems to have escaped the attention of the majority of my associates.
The money, however, of the defendant having discharged the mortgage debt, he was clearly entitled to be subrogated to the rights of the county-upon making the proper application for such equitable relief.
But most certainly the defendant did not by the mere fact of “his purchase become substituted to the rights of the county as mortgagee.”
The mortgage being satisfied, as a matter of course it ceased to constitute an outstanding title and therefore was worth less as a defense at law, no matter by whom, nor under what circumstances, such satisfaction was made.
But a court of chancery will treat a mortgage as satisfied, or not satisfied, in accordance with what it deems will best subserve and promote the equities of the case.
The defendant having in his answer relied on a purely legal defense, he clearly should not have been permitted at the *153trial to avail himself of one merely equitable. (Kennedy vs. Daniels, 20 Mo., 104.)
Eor these reasons I think the judgment ought to be reversed,
and in this opinion Judge Tories concurs.